An unpub|isllled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

PERCY LAVAE BACON, N0. 59059

Petitioner,

 Fll..ED
STEVEN GRIERSQN, CLARK COUNTY
CLERK; AND THE HQNORABLE SEP 2 5 2314

JENNIFER TOGLIATTI, DISTRICT mem K_ ,_,,,,,EMAN

o supreme coum
JUDGE, “°"®:  cf § W%>
Respondents. °E"*’" °“’~""

ORDER DISMISSING PETITION

On August 23, 2011, this petition was docketed in this court
without payment of the requisite filing fee. On A_ugust 2'7, 2014, this court
entered an order requesting further documents and petitioner was
cautioned that failure to respond within 10 days would result in the
dismissal of this appeal. To date, petitioner has not paid the filing fee or
otherwise communicated with this court. Accordingly, cause appearing,
this petition is disinissed.

lt is so ORDERED.

 

ccc Hon. Jennifer P. Togliatti, District Judge
Percy Lavae Bacon
Attorney Geiieral/Carson City
Eighth District C-ourt Clerl§

SuPREME Coum'
or=

 ;4»2»)€)9: